Citation Nr: 0500271	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  99-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a skin condition of the 
feet.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  


FINDING OF FACT

A skin condition of the feet is not currently shown. 


CONCLUSION OF LAW

A skin condition of the feet was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a 


claim, which information and evidence that VA will seek to 
provide, which information and evidence the claimant is 
expected to provide, and to ask for any evidence in the 
claimant's possession that pertains to a claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided VCAA notice after the initial 
adjudication of the claim.  The Board finds, however, that 
the out-of-sequence VCAA notice is not prejudicial to the 
veteran for the reasons specified below.  

In letters in May 2001 and April 2004, and the October 2002 
supplemental statement of the case, the RO notified the 
veteran of the VCAA, including the type of evidence needed to 
substantiate the claim, namely, evidence of service 
connection, namely, evidence of an injury or disease that 
began in service, evidence of a current disability, and 
evidence of a relationship between the current disability and 
an in-service injury or disease.  The veteran was informed 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that VA would assist him in 
obtaining any other records he identified.  The veteran was 
given 60 days to respond.  He was also informed to submit any 
evidence in his possession that pertained to the claims.  

The VCAA notice, while out of sequence, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required. 



Also as to content, that is, the 60 days to respond, under 
38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004), the 
Secretary of VA may make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In this regard, the veteran's service 
medical records have been obtained.  In addition, he was 
provided with several opportunities for VA examinations, but 
he failed to report.  Also, he was provided several 
opportunities to submit additional evidence in support of his 
claim after the issuance of the VCAA letters in May 2001 and 
April 2004.  

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Legal Criteria 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  



If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.   

Factual Background 

The service medical records disclose that, on entrance 
examination, the veteran's feet and skin were evaluated as 
normal.  In September 1968, the veteran was treated for a 
fungal infection on the bottom of his right foot.  On 
separation examination, the veteran denied skin diseases or 
foot trouble and the veteran's feet and skin were described 
as normal.

After service, in May 1998, in conjunction with his original 
application for VA disability compensation, the veteran 
stated that he would not be submitting any private medical 
records to support his claim of service connection for jungle 
rot of the feet and he requested a VA examination. 

In October 1998, the veteran failed to report for a scheduled 
VA examination.  In his substantive appeal of the November 
1998 rating decision, denying his claim, he asked for another 
VA examination because he was unable to report for his first 
examination.  In August 1999, the veteran failed to report 
for a scheduled VA examination.  In September 2003, the Board 
remanded the case and afforded the veteran another 
opportunity for a VA examination.  In April 2004, the veteran 
failed to report for a scheduled VA examination. 

Analysis 

Although the service medical records show treatment on one 
occasion for a fungal infection of the right foot, the skin 
and feet were described as normal on separation examination.  
After service, there is no evidence of continuity of 
symptomatology or medical evidence of a current skin 
condition of the feet related to the fungal infection in 
service.  

While the veteran asserts that his skin condition has existed 
and still exists since service, there is no medical evidence 
of a current skin condition of the feet.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.).  Consequently, absent medical evidence of 
current disability, service connection cannot be granted.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (A 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.).  

Also, the RO made reasonable efforts to assist the veteran in 
determining whether he has a skin condition by requesting 
post-service medical evidence and scheduling the veteran for 
VA examinations.  For reasons not shown in the record, the 
veteran failed to report for the VA examinations.  

Based on the available evidence of record, there is no 
evidence of a current skin condition of the feet to 
substantiate the veteran's claim.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a skin condition of the feet is 
denied.



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


